Citation Nr: 1213281	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  03-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served with the United States Army Reserve from approximately June 1990 to August 1999.  She also had verified periods of active duty for training from June 17, 1995, to June 30, 1995, and from August 8, 1997, to August 16, 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2006, November 2009, and January 2011, the Board remanded the issue on appeal for further development.  Most recently, the Board remanded the issue to obtain a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is necessary for an addendum to the January 2012 opinion.  As instructed in previous remands, the RO adjudicated the issue of entitlement to service connection for rheumatoid arthritis in a November 2011 rating decision.  The RO denied the claim and there is no indication of record that the Veteran has filed a notice of disagreement (NOD) with that decision.  See 38 C.F.R. § 20.201.  Thus, her current service-connected disabilities are traumatic arthritis of the right knee, left ankle bursitis, and left paracervical and trapezius suprascapular muscle strain.

After the rating decision, the Veteran was afforded a VA examination in January 2012 to address whether she had depression that was secondary to her service-connected disabilities.  After examining the Veteran and reviewing the claims file, the examiner diagnosed dysthymia.  The examiner opined that it was less likely than not that the Veteran's pain can clearly be identified as the proximal or immediate or primary cause of her depression.  It was the examiner's opinion that the evidence suggests it is less likely than not that there is a clear connection between her various service-connected disabilities and her depression.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner adequately addressed the question as to whether the Veteran's dysthymia was proximately caused by her service-connected disabilities, no opinion was provided as to whether her dysthymia was proximately aggravated by her service-connected disabilities.  Accordingly, the matter must be returned to the examiner for an addendum.

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the January 2012 VA examination to the examiner for an addendum.  The examiner has already opined as to whether the Veteran's service-connected disabilities proximately caused her dysthymia.  An addendum is necessary to address, to the extent possible, (likely, unlikely, at least as likely as not) whether dysthymia was proximately aggravated by her service-connected traumatic arthritis of the right knee, left ankle bursitis, or left paracervical and trapezius suprascapular muscle strain.

If the January 2012 VA examiner is not available, schedule the Veteran for a VA examination to evaluate her claim for depression, to include as secondary to a service-connected disability.  The examiner should note that the Veteran is currently service-connected for traumatic arthritis of the right knee, left ankle bursitis, and left paracervical and trapezius suprascapular muscle strain.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records; VA treatment records; private treatment reports; and May 2010, July 2010, and August 2010 VA examinations, the examiner should opine as to the relationship, if any, between the Veteran's service-connected disabilities and any depression.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether depression was either (a) proximately caused by or (b) proximately aggravated by her service-connected traumatic arthritis of the right knee, left ankle bursitis, or left paracervical and trapezius suprascapular muscle strain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After the above development has been completed, the RO should readjudicate the issue of entitlement to service connection for depression to include as secondary to service-connected disabilities.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


